Citation Nr: 0521239	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977, from May 1978 to January 1988 and from December 1996 to 
September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Columbia, South 
Carolina, which in pertinent part, granted service connection 
and a 20 percent rating for diabetes mellitus and denied 
service connection for arthritis of the left knee and a low 
back disorder.  This case was previously before the Board in 
May 2004 and remanded for additional development and 
adjudication.  

Because the claim for a higher evaluation for diabetes 
mellitus involves a request for a higher initial evaluation 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The issue of entitlement to service connection for arthritis 
of the left knee is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had a chronic low back disorder while in service, 
that a chronic low back disorder manifested to a compensable 
degree within one year following the veteran's separation 
from active military service, or that any current low back 
disorder is related to the veteran's service.

2.  From the December 2001 effective date of the grant of 
service connection to the present, the veteran's diabetes 
mellitus is managed by restricted diet and oral medication 
without regulation of activities or hospitalization.
CONCLUSIONS OF LAW

1.  The veteran is not shown to have a chronic low back 
disorder, due to disease or injury, which was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The veteran's claim for compensation for the disabilities at 
issue was received in December 2001.  The record reflects 
that the veteran and his representative were provided with a 
copy of the July 2002 rating decision, which, in part, 
granted service connection for diabetes mellitus; the 
November 2002, statement of the case and the supplemental 
statement of the case issued in April 2005.  By way of these 
documents, the veteran was informed of the requirements for 
establishing service connection as well as the evidence 
needed to support his claim for an increased evaluation for 
diabetes mellitus.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in January 2002 and May 2004, the RO advised 
the veteran of the criteria for establishing his claims, the 
types of evidence necessary to prove each claim, the 
information necessary for VA to assist him in developing his 
claims, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims and the reports of VA 
examinations in June 2002 and May 2004 have been obtained and 
associated with the claims file.  The record also reflects 
that the veteran was afforded an opportunity to testify at a 
hearing before the undersigned Veterans' Law Judge in August 
2003.  Neither the veteran nor his representative asserts 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted on.  
All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist the veteran with the development of 
his claims.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Factual Background

Service medical records for both periods of service are 
entirely negative for pertinent complaints, findings, or 
treatment of a back injury.  During his second period of 
service the veteran was diagnosed with diabetes mellitus.  

Following discharge from the military, service connection for 
diabetes mellitus was granted in July 2002 and a 20 percent 
evaluation was assigned.

Post service evidence consists of VA and private treatment 
records dated from 1988 to 2004.  In May 1998, the veteran 
was treated at a non-VA hospital for injuries sustained in a 
motor vehicle accident.  He complained of soreness and 
stiffness to the mid to low back, especially on the right 
side.  The clinical impression was acute paraspinous strain.  
In October 2000, he was evaluated for right lower back pain 
after fall in a grocery store.  An X-ray of the lumbar spine 
showed very mild degenerative changes throughout the mid and 
lower lumbar spine.  There were no fractures or other 
abnormalities noted.  More recently in December 2001, he was 
evaluated for left side upper back pain, which he indicated 
was secondary to working outside.  The remaining records 
document routine diabetic care of the veteran.  These records 
show he was encouraged to increase exercise and lose weight.  
His diabetes was reported to be currently controlled with 
oral agents only.

On VA examination in June 2002, the veteran reported a 
history of low back pain secondary to carrying a rucksack 
while in service.  Following examination, the clinical 
impression was mechanical low back pain with no evidence of 
neurologic deficit.  During this time the severity of the 
veteran's diabetes also evaluated.  He was taking Glipizide 
daily and denied any diabetic ketoacidosis or hypoglycemia.  
He was not using insulin.

The veteran testified in his August 2003 videoconference 
hearing that he developed back problems during service 
secondary to strenuous walking and carrying a rucksack 
weighing 50-60 pounds.  He stated that excessive walking, 
lying on the cold ground and quick dismounts from trucks 
resulted in arthritis.  He testified that after service he 
was treated for back pain in the late 1990s.  With regard to 
his diabetes, the veteran testified that he was currently on 
oral medication, but may soon be placed on insulin for better 
control of it.  He had not been hospitalized for diabetes, 
but was seen by a VA physician every three months.  He 
testified that he was on a restricted diet but that his 
activities had not been regulated.  He had not missed any 
time from work as a result of his diabetes. 

On VA examination in May 2004 the veteran reported that he 
had never been hospitalized for ketoacidosis or hypoglycemic 
reactions and attempted to follow a diabetic diet to help 
control his diabetes.  He was unable to run long distances, 
or at all, due to numbness in his feet.  He did not have 
vascular or cardiac symptoms, but had occasional blurred 
vision, usually when his sugar was high.  He was taking 
Glipizide and was not on insulin.  He saw his diabetic care 
provider every three months.  He denied any other symptoms.  

Low Back Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records fail to reveal any significant injury 
to the back.  As such, the veteran's service medical records 
do not affirmatively establish that his current back 
disability had its onset during military service.

Moreover, no medical expert of record has suggested that the 
veteran's current back disability first began during military 
service, or within a year thereafter.  The examiner in June 
2002 simply diagnosed mechanical low back pain and did not 
specifically attribute the veteran's impairment to his 
military service.  No additional post-service medical records 
that discuss the etiology of the veteran's mechanical low 
back pain have been obtained and associated with the claims 
folder.  Rather, it is clear upon review of the record that 
the veteran suffered several significant post service 
injuries to his back following his discharge from service.  
Specifically, in 1998, he injured his back in a motor vehicle 
accident.  He had subsequent back injures in 2000 and in 
2001.

In making its determination, the Board has also considered 
the veteran's testimony, which is considered credible insofar 
as he described his current symptoms and beliefs that his low 
back disorder was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  The Board finds the veteran's actual service 
medical records are more probative than his own statements as 
to the incurrence of a back disability during service.  
Simply put, there is no evidence beyond the veteran's own 
statements that he injured his back during service, and 
records which would be expected to corroborate his account, 
service medical records, do not do so.  

Here, the weight of the evidence is against the veteran's 
claim.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a chronic back 
disability, which is traceable to his military service, 
either having its onset during service or as the product of 
continued symptoms since service.  As a result, the veteran's 
claim of service connection for a back disability must be 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Diabetes Mellitus

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).


7913
Diabetes mellitus
Rating

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per 
year or weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or complications that would 
be compensable if separately evaluated.
100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year 
or twice a month visits to a diabetic care 
provider, plus complications that would not be 
compensable if separately evaluated.
60

Requiring insulin, restricted diet, and 
regulation of activities.
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.
20

Manageable by restricted diet only.
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely 
for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004)

The veteran currently has a 20 percent evaluation for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A review of the 
evidence reveals that the veteran's diabetes mellitus 
necessitates the use of oral medications twice daily and 
requires him to follow a special diet.  The medical evidence 
of record does not show episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  This 
supports the current 20 percent rating.  For a higher rating 
of 40 percent, the foregoing criteria must be shown, plus 
there would require the use of insulin and "regulation of 
activities" (avoidance of strenuous occupational and 
recreational activities) due to diabetes; but neither 
additional requirement is shown.  Although the veteran says 
he is restricted from long distance-running, neither the VA 
examination reports nor the outpatient records show that a 
doctor has determined that regulation of activities is 
medically required because of diabetes.  In fact he was 
encouraged to exercise, by clinicians involved in his 
diabetic treatment, in order to lose weight.

The Board has considered the veteran's hearing testimony in 
making this decision and considers the testimony credible 
insofar as the veteran described his symptoms and beliefs in 
the merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt cannot be considered.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-56.


ORDER

Entitlement to a service connection for a low back disorder 
is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.


REMAND

The veteran has asserted, consistently, that his left knee 
arthritis had its onset during active military service.  

Records from his first period of service show that in June 
1987 he was evaluated for an episode of left knee pain of 
three weeks duration secondary to excessive walking or 
prolonged standing.  The veteran's separation examination in 
1988 was negative for evidence of a chronic left knee 
disability.  In May 1994, following his first period of 
active service which ended in January 1988, but prior to his 
second period of active service in December 1996, an X-ray 
report of the left knee showed mild degenerative changes.  
Subsequent records from the veteran's second period of 
service are entirely negative for left knee symptomatology.

Although he underwent an examination for VA purposes in June 
2002, the Board notes that no opinion was offered, as to the 
likelihood that any left knee arthritis had its onset during 
his second period of active service or was otherwise related 
thereto nor did the examiner comment on the preservice left 
knee arthritis found on X-ray in 1994 prior to second period 
of service.  Without opinion as to onset, the report cannot 
be considered material to the issue of a whether left knee 
arthritis was incurred or aggravated in service.  
Accordingly, the veteran should undergo VA examination and 
the examiner should review the evidence in the claims folder 
and comment on the likelihood that the veteran's left knee 
arthritis is related to the veteran's second period of 
service.  

Because the veteran's left knee arthritis was pre-existing, 
this, in turn, means he can only prevail if this known pre-
existing disability became appreciably worse during service 
beyond its natural progression.  38 C.F.R. § 3.304(b) (2004).  
The Board notes that the RO has not adjudicated the veteran's 
claim based on aggravation.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of the veteran for left 
knee arthritis.  The RO should take 
appropriate steps to obtain any pertinent 
evidence and information identified but 
not provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be referred for 
appropriate VA examination, to ascertain 
the etiology and likely onset of his left 
knee arthritis.  A detailed history of 
any symptomatology before, during and 
after service should be obtained from the 
veteran.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail, 
and a complete diagnosis should be 
provided.  

On the basis of the current examination 
findings and information in the claims 
file, the examiner should provide an 
opinion as to whether the veteran had 
left knee arthritis prior to entering his 
second period of active duty in December 
1996.  If the examiner concludes that the 
veteran had left knee arthritis prior to 
December 1996, the examiner must provide 
an opinion as to whether it was 
aggravated beyond its natural progression 
during military service from December 
1996 to September 1997.  The examiner 
should be sure to cite specific evidence 
of record in expressing his/her opinion 
as to whether the left knee arthritis 
underwent a permanent increase in 
disability during service, other than 
that which was to be expected in 
accordance with the natural progression 
of the disease.

If the veteran does not currently have 
left knee arthritis, which could be 
regarded as having been incurred in, or 
aggravated during the veteran's period of 
active duty from December 1996 to 
September 1997, the examiner must 
specifically so indicate.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence such as service 
medical records.  If the examiner agrees 
or disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


